Citation Nr: 1241534	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-27 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical facility from February 13, 2010 to February 15, 2010.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision issued by the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida.  


FINDINGS OF FACT

1.  Prior to February 2010, the Veteran had been receiving ongoing VA treatment, and he had no form of health insurance.

2.  The Veteran's symptoms were unrelated to an accident or work-related injury.

3.  The Veteran received emergent care at a private facility on February 11, 2010, for severe shortness of breath and chest pain, and he was first clinically assessed as stable on February 15, 2010, the date of his discharge.

4.  The Veteran is financially liable for these related medical expenses, in the amount of $18,173.50.

5.  VA reimbursed the Veteran for the expenses for his hospitalization from February 11, 2010 to February 12, 2010, but declined to reimburse him for expenses incurred from February 13, 2010 to February 15, 2010.

6.  The unauthorized medical expenses were rendered for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and a VA facility offering emergent care was not feasibly available.



CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at a private hospital from February 13, 2010 to February 15, 2010 have been met.  38 U.S.C.A. §§ 1725 (West Supp. 2002); 38 C.F.R. §§ 17.1000-1008 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159, 3.326(a) (2008).  Because this decision constitutes a complete grant of the benefits sought on appeal, no further discussion of the notice and assistance duties is necessary.

Reimbursement for Medical Care Expenses

The Veteran contends that he is entitled to reimbursement for expense incurred during the entirety of his in-patient treatment at a private medical facility in February 2010, because the services were rendered in what he perceived to be a medical emergency and treatment at a VA facility was not feasible.

Reimbursement or payment was denied under the Veterans Millennium Health Care and Benefits Act, Public Law 106- 177, referred to as the "Millennium Bill Act." The Millennium Bill Act provides payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities.  The statute is codified at U.S.C.A. § 1725 (West Supp. 2002) and regulations regarding its implementation appear at 38 C.F.R. §§ 17.1000-1008 (2011).

Payment or reimbursement under 38 U.S.C. 1725 for emergency services may be made only if all of the following conditions are met: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002 (2011).

The Board notes that the provisions of 38 C.F.R. § 17.1002 have been recently revised, effective May 21, 2012.  Notably, subsection (d), which limits the reimbursement of medical expenses to those incurred prior to a veteran's stabilization, has been removed from the amended regulation.  The removal of this subsection is relevant to the instant appeal in that the VA Medical Center declined to reimburse the Veteran for the expenses related to the portion of his care beginning on the date on which VA later determined the Veteran had been medically stable.  However, as the Board determines that no such stability determination was noted in the Veteran's medical records, and no transfer to a VA facility was initiated by either VA or the private treatment facility, the Board concludes that the Veteran's reimbursement claim may be granted under the regulations in effect at the time his claim was filed.  As such, no discussion of the merits of his claim pursuant to the revised regulations is necessary.

The Veteran reports that on February 11, 2010, he began to experience severe shortness of breath and chest pain, and therefore contacted his VA treatment facility to seek guidance.  The Veteran reported that this VA outpatient medical facility is located close to his home; however, the medical personnel responding to his call advised him to seek emergent care at a nearby private facility.  Indeed, a February 11, 2010 VA telephone contact notation reflects this advisory.  Presumably, the VA medical personnel recommended that the Veteran seek private emergent care because the nearest VA emergency care facility was located in Gainesville, Florida, more than 60 miles away from the Veteran's home.  Accordingly, the Veteran sought emergent care at a nearby private facility, and his admission treatment records reflect that he reported experiencing severe shortness of breath and chest pain upon admission.  Therefore, the Veteran was admitted for in-patient treatment for a condition perceived to be an acute exacerbation of underlying chronic obstructive pulmonary disease.  During this period of in-patient treatment, the Veteran received intravenous steroid medications and was administered oxygen.  He was noted to be feeling marginally better on February 12, 2010; however, a physical examination revealed a cardiac murmur.  Accordingly, the Veteran underwent an echocardiogram on February 14, 2010.  Based upon the normal results of this echocardiogram, the Veteran was discharged on February 15, 2010, at which time he was assessed as in stable condition.

The Board concludes that the evidence of record reflects that the Veteran had been receiving ongoing VA treatment in two years prior to seeking private emergent care and that he has no form of health insurance; thus he incurred a $18,173.50 debt for the medical services rendered.  The record further reflects that on February 11, 2010, he experienced  severe shortness of breath and chest pain, and therefore contacted his local VA outpatient treatment facility, who in turn advised him to seek local private emergent care.  Moreover, the emergent nature of the Veteran's symptoms is corroborated by the treating physician's decision to admit the Veteran for inpatient care.  Furthermore, there is no indication in the Veteran's private treatment records that the Veteran was assessed as stable on February 12, 2010, as later determined by VA.  Rather, the record reflects that the Veteran reported feeling only a little better on this date, and a systolic murmur was detected in a contemporaneous medical examination.  As such, the Veteran remained hospitalized until undergoing an echocardiogram on February 14, 2010, and only after reviewing the results of that diagnostic study did the treating physician discharge the Veteran on February 15, 2010.  The discharge summary reflects the first characterization of the Veteran as being in stable condition.

The record further reveals that upon his February 11, 2010 admission to this private facility, the Veteran reported his sole form of medical insurance as through VA, at which time the private facility presumably contacted VA.  Moreover, a February 12, 2010 VA telephonic report of contact notes only the Veteran's admission and discharge dates, with no indication that either VA or the private medical facility initiated the Veteran's transfer from private to VA care.  The lack of any initiation by either party to transfer the Veteran to a VA facility further fails to suggest that the Veteran had been deemed medically stable prior to the date of his discharge.

In sum, the record reflects that the Veteran has met the requirement for reimbursement for the emergent care medical expenses for the entirety of his treatment from February 11, 2010 to February 15, 2010.  The records reflects the Veteran's ongoing VA treatment in the two years prior to his seeking emergent care; his lack of health insurance coverage; his indebtedness for his medical expenses; his reasonable perception of emergent circumstances; the recommendation that he seek local private emergent care as no such VA facility was in close proximity; and the medical evidence of record first reflecting an assessment of his medical condition as stable on February 15, 2010.  Therefore, the Board concludes that the evidence satisfies the conditions set forth in 38 U.S.C.A. § 1725.  Entitlement to payment or reimbursement of the unauthorized medical expenses from February 13, 2010 to February 15, 2010 (the portion unpaid by VA) is therefore granted.

ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred from February 13, 2010 to February 15, 2010, at Citrus Memorial Hospital in Inverness, Florida, is granted, subject to the laws and regulations governing the award of monetary benefits.





____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


